DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of generating and optimizing odds. This is an abstract idea because the method can be performed in a human mind or by a human using pen and paper.  Furthermore, the claims are directed to the gathering and processing of data with a display of the results. This has been ruled to be an abstract idea in Electric Power Group, LLC. v. Alstom S.A. (2015-1778) (Fed Cir. 2016). In that case, the CAFC pointed out that there is a difference between using a computer as a tool to carry out an abstract idea (such as a series of calculations) and improvements to the ability of a computer to function as a tool. In this case, the computer is used as a tool.
 This judicial exception is not integrated into a practical application because:
(a) It does not improve the functioning of a computer or to any other technology or technical field; 
(b) Applying the judicial exception does not effect a particular treatment or prophylaxis for a disease or medical condition;
(c) Do not apply the judicial exception with, or by use of a particular machine;
(d) It does not effect a transformation or reduction of a particular article to a different state or thing;
(e) It does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the exception to a particular technological environment such that the claims as a whole are more than a drafting effort designed to monopolize the exception.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the method is carried out using generic computers over a generic network.  Applicant’s specification states, in pertinent part:
[0063] Further, embodiments may include a cloud 106 or a communication network that may be a wired and/or wireless network. The communication network, if wireless, may be implemented using communication techniques such as visible light communication (VLC), worldwide interoperability for microwave access (WiMAX), long term evolution (LTE), wireless local area network (WLAN), infrared (IR) communication, public switched telephone network (PSTN), radio waves, or other communication techniques that are known in the art. The communication network may allow ubiquitous access to shared pools of configurable system resources and higher-level services that can be rapidly provisioned with minimal management effort, often over the internet, and relies on sharing resources to achieve coherence and economies of scale, like a public utility. In contrast, third-party clouds allow organizations to focus on their core businesses instead of expending resources on computer infrastructure and maintenance. The cloud 106 may be communicatively coupled to a peer-to-peer wagering network 114, which may perform real-time analysis on the type of play and the result of the play. The cloud 106 may also be synchronized with game situational data such as the time of the game, the score, location on the field, weather conditions, and the like, which may affect the choice of play utilized. For example, in an exemplary embodiment, the cloud 106 may not receive data gathered from the sensors 104 and may, instead, receive data from an alternative data feed, such as Sports Radar®. This data may be compiled substantially immediately following the completion of any play and may be compared with a variety of team data and league data based on a variety of elements, including the current down, possession, score, time, team, and so forth, as described in various exemplary embodiments herein. 

[0064] Further, embodiments may include a mobile device 108 such as a computing device, laptop, smartphone, tablet, computer, smart speaker, or I/O devices. I/O devices may be present in the computing device. Input devices may include but are not limited to, keyboards, mice, trackpads, trackballs, touchpads, touch mice, multi-touch touchpads and touch mice, microphones, multi- array microphones, drawing tablets, cameras, single-lens reflex cameras (SLRs), digital SLRs (DSLRs), complementary metal-oxide semiconductor (CMOS) sensors, accelerometers, IR optical sensors, pressure sensors, magnetometer sensors, angular rate sensors, depth sensors, proximity sensors, ambient light sensors, gyroscopic sensors, or other sensors. Output devices may include but are not limited to, video displays, graphical displays, speakers, headphones, inkjet printers, laser printers, or 3D printers. Devices may include, but are not limited to, a combination of multiple input or output devices such as, Microsoft KINECT, Nintendo Wii remote, Nintendo WII U GAMEPAD, or Apple iPhone. Some devices allow gesture recognition inputs by combining input and output devices. Other devices allow for facial recognition, which may be utilized as an input for different purposes such as authentication or other commands. Some devices provide for voice recognition and inputs including, but not limited to, Microsoft KINECT, SIRI for iPhone by Apple, Google Now, or Google Voice Search. Additional user devices have both input and output capabilities including but not limited to, haptic feedback devices, touchscreen displays, or multi- touch displays. Touchscreen, multi-touch displays, touchpads, touch mice, or other touch sensing devices may use different technologies to sense touch, including but not limited to, capacitive, surface capacitive, projected capacitive touch (PCT), in-cell capacitive, resistive, IR, waveguide, dispersive signal touch (DST), in-cell optical, surface acoustic wave (SAW), bending wave touch (BWT), or force-based sensing technologies. Some multi-touch devices may allow two or more contact points with the surface, allowing advanced functionality including, but not limited to, pinch, spread, rotate, scroll, or other gestures. Some touchscreen devices, including but not limited to, Microsoft PIXELSENSE or Multi-Touch Collaboration Wall, may have larger surfaces, such as on a table-top or on a wall, and may also interact with other electronic devices. Some I/O devices, display devices, or groups of devices may be augmented reality devices. An I/O controller may control one or more I/O devices, such as a keyboard and a pointing device, or a mouse or optical pen. Furthermore, an 11O device may also contain storage and/or an installation medium for the computing device. In some embodiments, the computing device may include USB connections (not shown) to receive handheld USB storage devices. In further embodiments, an 11O device may be a bridge between the system bus and an external communication bus, e.g., USB, SCSI, FireWire, Ethernet, Gigabit Ethernet, Fiber Channel, or Thunderbolt buses. In some embodiments, the mobile device 108 could be an optional component and may be utilized in a situation where a paired wearable device employs the mobile device 108 for additional memory or computing power or connection to the internet. 

As can readily be seen, the method can be performed on any computer and over any network. Thus, the computer and networks are generic. The various modules and apps appear to be, at most, software running on one or more generic computers. The display may be a sheet of paper or blackboard, but may also be a part of a generic computer. The sensors are unidentified, but appear to be generic. Since Applicant has not recited any computer in the claims, sensors could be a person’s eyes or ears. 
Regarding the newly added limitation of polling by a computer network for upcoming play data, this is merely a data gathering step. It can be performed by a human – watching a televised sporting event is continuously polling for upcoming play data. And even if we require a digital computer to perform this step, it is just a generic computer performing a generic computer function (i.e., receiving data) over a generic network. It is in no way an “inventive concept” and it cannot provide “significantly more” than the abstract idea. 
Since the Alice decision, implementation of an abstract idea on generic computers is not patent-eligible without “significantly more.” Neither the abstract idea itself nor parts of the abstract idea can supply “significantly more” than the abstract idea. As written, current claims are drawn to an abstract idea with essentially the words “implement it” on a generic computer appended thereto. As such, the claims are not patent-eligible. 
A thorough analysis or each and every limitation of each and every claim, both individually and as a part of an ordered combination shows that the claims are not patent-eligible under 35 USC §101.
Response to Arguments
Applicant's arguments filed 8 September 2022 have been fully considered but they are not persuasive. 
Applicant argues that the human mind cannot perform the claimed method. This is erroneous. Applicant appears to struggle under a misapprehension of what a database is. A database is nothing more than a list. Many people are capable of maintain huge amounts of organized data in their heads. They know, for instance, how many RBI a certain pitcher had in the last season without consulting a book. But Applicant must understand that the Baseball Almanac (i.e., a book of historical data concerning baseball that includes statistics) is a database. A human does not need to be a computer to consult a reference book. An odds database is a similar list. No computer s required for consulting either.
Applicant may well argue that the human mind is incapable of performing the calculations for thousands of bettors. But there are two answers to this argument. First Applicant’s claims do not recite thousands of bettors or thousands of calculations. Secondly, even if thousands of bettors and calculations were recited, the courts have ruled that use of a computer for its efficiency in performing calculations and other data management tasks is not “significantly more” than the abstract idea.
Furthermore, even if there were thousands of bettors, it would not necessarily take an inordinate number of calculations to implement Applicant’s claimed invention. Even Applicant’s specification makes that clear. Applicant (in ¶ 0018) says that the upcoming play may be opening coin toss of a game. Any human can monitor a network (i.e., watch TV) for the beginning of a football game. He can determine that the coin is about to be tossed. He can filter and extract historical data concerning coin tosses in other games and then consult an odds database to determine the odds data for the coin toss – which he can record. In an instant, he can announce the odds for the coin landing on Heads as 50%. Then he can monitor the TV for the next football game and do the same thing over again. (This is Applicant’s claimed loop.) He can take and record bets on each iteration of the loop. This is all Applicant has claimed. And it can all be performed by a human with a pencil and some paper. Thousands of calculations are not required.
Also, continuous polling is something that a human can, and does, do. People watch live games. People watch televised live games. They listen to live games on the radio. In years past, they monitored telegraph transmissions concerned with live games as they happened. These are all examples of continuous polling for upcoming play data. 
Nor is continuous polling an inventive step for computer networks or computers on a network. This is nothing more than data transmission and reception. That is what networks are designed to do and have done since the first computer network was implemented. 
As for Applicant’s Berkheimer argument, Applicant’s claims do not recite any “additional elements” other than a generic computer and generic network. Since the Alice case, it has been well-settled law that generic computers and generic networks cannot by themselves provide “significantly more” than the abstract idea.
In order to be eligible under §101, Applicant must provide a technical solution to a technical problem. Applicant cannot merely present an abstract idea and say, “Implement it.” Applicant’s claims do not provide a technical solution to a technical problem. It is merely an abstract idea implemented on a generic computer. As such it cannot be patent-eligible under 35 USC §101.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447. The examiner can normally be reached M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/Primary Examiner, Art Unit 3799